191 F.2d 857
Hanns Ed. GLEICHMAN, Plaintiff-Appellant,v.J. Howard McGRATH, Attorney General of the United States of America, as Successor to the Alien Property Custodian, Defendant-Appellee.
No. 23.
Docket 22052.
United States Court of Appeals Second Circuit.
Argued October 10, 1951.
Decided October 24, 1951.

Appeal from a judgment of the District Court for the Southern District of New York dismissing the complaint brought under section 9(a) of the Trading With the Enemy Act, 50 U.S.C.A.Appendix, § 9(a).
Clarence W. Archibold, New York City, for plaintiff-appellant.
Harold I. Baynton, Asst. Atty. Gen., Irving H. Saypol, U. S. Atty., New York City, James D. Hill, George B. Searls and Irwin A. Seibel, Attorneys, Department of Justice, all of Washington, D. C., for defendant-appellee.
Before AUGUSTUS N. HAND, CHASE and WOODBURY, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of Cabell v. Clark, 2 Cir., 162 F.2d 153.